

116 HR 3890 IH: Combatting Impaired Driving Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3890IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Bucshon (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Transportation to provide funds to address motor vehicle safety and
			 impaired driving, and for other purposes.
	
 1.Short titleThis Act may be cited as the Combatting Impaired Driving Act of 2019. 2.Motor vehicle safety and impaired driving (a)Authorization of fundsThe Secretary of Transportation shall provide funding for grants, pilot program activities, demonstration projects, and innovative solutions to improve motor vehicle safety, as defined in section 30102 of title 49, United States Code, to address impaired driving, including alcohol, marijuana, and opioid-impaired driving.
 (b)Funding amountThere is authorized to be appropriated to the Secretary to carry out subsection (a), amounts as follows:
 (1)$7,000,000 for fiscal year 2021. (2)$9,000,000 for fiscal year 2022.
 (3)$9,000,000 for fiscal year 2023. (4)$10,000,000 for fiscal year 2024.
 (5)$10,000,000 for fiscal year 2025. 